Citation Nr: 9916855
Decision Date: 04/21/99	Archive Date: 06/24/99

DOCKET NO. 94-12 320               DATE 


On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUES

1. Entitlement to service connection for a neurilemmoma of the
spinal cord in postoperative status, due to radiation exposure.

2. Entitlement to service connection for burn residuals, claimed as
secondary to the neurilemmoma of the spinal cord.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to September
1960.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a July 1993 rating decision by a Regional Office (RO)
of the Department of Veterans Affairs (VA). The veteran's notice of
disagreement was received in July 1993. A statement of the case was
mailed to the veteran in September 1993. The veteran's substantive
appeal was received in November 1993. The veteran testified at a
hearing before a member of the Board sitting at the RO in April
1994.

In March 1996, July 1998, and November 1998, this matter was
remanded to the RO for further development.

In early April 1999, the Board received from the veteran what it
construes to be a claim for entitlement to service connection for
the postoperative residuals of the excision precancerous colon
polyps due to exposure to ionizing radiation. This claim is
referred to the RO for appropriate action.

FINDINGS OF FACT

1. The preponderance of the medical evidence does not establish
that the veteran currently suffers from neurilemmoma of the spinal
cord in postoperative status, due to radiation exposure in service.

2. Service connection is not established for neurilemmoma of the
spinal cord in postoperative status.

2 -

CONCLUSIONS OF LAW

1. Entitlement to service connection for neurilemmoma of the spinal
cord in postoperative status, due to radiation exposure is not
warranted. 38 U.S.C.A. 1112, 1131, 5107 (West 1991 & Supp 1998); 38
C.F.R. 3.303; 3.309; 3.311 (1998).

2. The claim of entitlement to service connection for burn
residuals, claimed as secondary to the neurilemmoma of the spinal
cord is legally insufficient. 38 C.F.R. 3.310 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Generally, applicable law provides that service connection will be
granted if it is shown a particular disease or injury resulting in
disability was incurred or aggravated during active duty. 38
U.S.C.A. 1131 (West 1991); 38 C.F.R. 3.303 (1998). A "determination
of service connection requires a finding of the existence of a
current disability and a determination of a relationship between
that disability and an injury or disease incurred in service."
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a
disability is proximately due to or the result of a service
connected disease or injury. 38 C.F.R. 3.310 (1998). Secondary
service connection may be established for a disorder which is
aggravated by a service-connected disability. Allen v. Brown, 8
Vet.App. 374 (1995).

3 -

1. Entitlement to service connection for neurilemmoma of the spinal
cord in postoperative status, due to radiation exposure

The Board finds that the veteran has submitted evidence that is
sufficient to justify a belief the his claim for service connection
for neurilemmoma of the spinal cord in postoperative status, due to
radiation exposure is well grounded. 38 U.S.C.A. 5107(a) (West
1991). With respect to this claim, all relevant evidence has been
fully developed and, therefore, the VA's duty to assist the veteran
has been satisfied.

In addition to the above stated law, service connection for a
disorder claimed to be due to exposure to radiation may be
established in one of three different ways: (1) By demonstrating
that the condition at issue is one of the 15 types of cancer that
are presumptively service connected under 38 U.S.C.A. 11 12(c) and
38 C.F.R. 3.309 (1998); (2) by demonstrating direct service
connection under 38 C.F.R. 3.303(d) (1998) (the United States Court
of Appeals for the Federal Circuit determined that the Veteran's
Dioxin and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2725, 2727-29
(1984) does not preclude a veteran from establishing service
connection with proof of actual direct causation. Combee v. Brown,
34 F.3d 1039 (Fed.Cir. 1994)); or (3) by demonstrating direct
service connection under 3.303(d) with the assistance of the
procedural advantages prescribed in 38 C.F.R. 3.311 (1998), if the
condition at issue is one of the "radiogenic diseases" listed by
the Secretary in 3.311(b).

The diseases referred to in 38 C.F.R. 3.309 are: leukemia (other
than chronic lymphocytic leukemia), cancer of the thyroid, cancer
of the breast, cancer of the pharynx, cancer of the esophagus,
cancer of the stomach, cancer of the small intestine, cancer of the
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease),
cancer of the bile ducts, cancer of the gall bladder, primary liver
cancer (except if cirrhosis or hepatitis B is indicated), cancer of
the salivary gland, and cancer of the urinary tract. 38 C.F.R.
3.309(d) (1998). Neurilemmoma of the spinal cord is not among these
diseases.

- 4 -

38 C.F.R. 3.311 (1998) provides, in part, that such claims should
be initially reviewed in order to determine whether the veteran was
exposed to ionizing radiation as a result of participation in
atmospheric testing of nuclear weapons or the occupation of
Hiroshima or Nagasaki, Japan, between September 1945 and July 1946,
or otherwise; whether the veteran subsequently developed one of a
list of radiogenic diseases (3.311(b)(2)); and whether such disease
became manifest within a specified period (3.311(b)(1)).

If all three requirements are met, the claim is referred to the
Under Secretary of Benefits (Under Secretary) for further
consideration in accordance with 3.311(c). The Under Secretary
shall consider the claim with reference to the factors specified in
3.311(e) and may request an advisory medical opinion from the Under
Secretary for Health. Factors to be considered in determining
whether a veteran's disease resulted from exposure to ionizing
radiation in service include:

(1)  The probable dose, in terms of dose type, rate and duration as
a factor in inducing the disease, taking into account any known
limitations in the dosimetry devices employed in its measurement or
the methodologies employed in its estimation;

(2)  The relative sensitivity of the involved tissue to induction,
by ionizing radiation, of the specific pathology;

(3)  The veteran's gender and pertinent family history;

(4)  The veteran's age at time of exposure;

(5)  The time-lapse between exposure and onset of the disease; and

(6)  The extent to which exposure to radiation, or other
carcinogens, outside of service may have contributed to development
of the disease.

See 38 C.F.R. 3.311(e) (1998).

5 -

If the Under Secretary for Benefits determines there is no
reasonable possibility that the veteran's disease resulted from
radiation exposure in service, the Under Secretary for Benefits
shall so inform the regional office of jurisdiction in writing,
setting forth the rationale for this conclusion. 38 C.F.R.
3.311(c)(ii) (1998).

Turning to the evidence of record, the Board initially notes that
it is clear that the veteran was exposed to ionizing radiation
during atmospheric testing while in service. Specifically,
according to a January 1997 letter from the Defense Special Weapons
Agency (DSWA), the veteran is a confirmed participant of Operation
HARDTACK I.

Further, it is noted that tumors of the central nervous system are
listed among the radiogenic diseases under 38 C.F.R. 3.311(b)(2)
(1998). The period specified for the development of such tumors is
five years or more after exposure. 38 C.F.R. 3.311(b)(5)(iv)
(1998). The veteran has met this criterion, as his alleged exposure
was in 1958, and a review of the record indicates that he was
diagnosed with a neurilemmoma of the spinal cord in January 1968
(it is noted that the veteran had this tumor excised in January
1968 at a VA hospital in Seattle, Washington).

In August 1996, this claim was appropriately referred to the
Director of Compensation and Pension Service for further
consideration in accordance with 3.311(c), who requested that
certain information be obtained by the Defense Nuclear Agency. The
DSWA instead responded in January 1997 and, as noted above,
confirmed that the veteran participated in Operation HARDTACK I.
Specifically, it was noted that the veteran served as a Machinist's
Mate Third Class throughout the USS Monticello's stay at Enewetak
Atoll for Operation HARDTACK I, an atmospheric nuclear test series
involving 35 tests from April until August 1958.

DSWA further noted that HARDTACK I dosimetry records indicate that
the veteran was issued one film badge to monitor his exposure to
gamma radiation, and that this badge, issued on April 19 and
returned on August 6, 1958, had a reading of


0.924 rem. DSWA estimated that the veteran was exposed to the
following doses of ionizing radiation during military service:
external neutron - 0.000 rem; external gamma - 1. I rem with an
upper bound of 1.3 rem; internal 50-year committed dose equivalent
to the spinal cord - less than 0.15 rem (this was a reconstructed
dose estimate done to account for the dose accrued after the badge
was turned in).

In a medical opinion dated in April 1997, the Chief Public Health
and Environmental Hazards Officer (alternatively referred to as the
Chief) of the VA stated that, "given the veteran's relatively low
exposure dose, in our opinion it is unlikely that his neurilemmoma
can be attributed to exposure to ionizing radiation in service."
This Officer based her opinion in part on a review of the dose
estimates provided by DSWA, and a review of the veteran's medical
records showing that he had a tumor excised from his spinal cord
(i.e. the neurilemmoma of the spinal cord excision in January
1968). Thereafter, in an advisory opinion, also dated in April
1997, the Director of Compensation and Pension Service found that
there was no reasonable possibility that the veteran's neurilemmoma
resulted from exposure to radiation during service.

In November 1998, the Board, citing Hilkert v. West, 11 Vet App 284
(1998) (rendered on July 16, 1998), remanded this matter to the RO
for specific consideration of all six of the factors of 38 C.F.R.
3.311(e). The RO was instructed to again refer this case through
the Director of the Compensation and Pension Service to the Under
Secretary for Health for the preparation of an advisory medical
opinion (both were instructed to enumerate and discuss each of the
6 factors set forth in 38 C.F.R. 3.311(e)).

The Board notes that in Hilkert, the United States Court of Appeals
of Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (Court) held that when a veteran
falls within the purview of 3.311 for purposes of receiving
assistance under it VA has the obligation under Public Law 98-542
(the Veterans' Dioxin and Radiation Exposure Compensation Standards
Act) and the regulation to make an assessment of the radiation-
exposure dose experienced by the veteran in service and then,
dependent upon the result of that

assessment, a further obligation to fulfill other developmental and
procedural steps. Recently, however, the Court, in Hilkert v. West,
No. 96-208 (U.S. Vet. App. Feb. 1, 1999) (en banc), withdrew its
earlier July 1998 opinion, essentially finding that the 38 C.F.R.
3.311 does not require or imply a need for all 6 factors to be
explicitly referred to in writing in order for the regulation to
function logically, noting that in some cases it would be
unnecessary to analyze all of the factors when the expert found
that some of the factors were dispositive.

In any event, in January 1999, the Chief Public Health and
Environmental Hazards Officer issued an advisory opinion and
considered all factors set forth in 38 C.F.R. 3.311(e) as requested
(despite the Court's February 1999 withdrawal of it's first Hilkert
decision, such consideration was harmless). Regarding the probable
dose, she noted that the veteran received a relatively low dose of
ionizing radiation, noting that the current annual occupational
limit set by the Nuclear Regulatory Commission is 5 rem. Regarding
relative sensitivity of the involved tissue to induction, by
ionizing radiation, of the specific pathology, the Officer noted
that the neurilemmoma was a tumor of the nerve sheath cells and
that the relative sensitivity of the nervous system to radiation
was low, pointing out that Japanese atomic bomb survivors did not
show a statistically significant risk for nervous system tumors at
100 rem.

Regarding the veteran's gender and pertinent family history, the
Officer pointed out that his family history was negative for cancer
or leukemia and that females tended to be at a higher risk from
radiation than males. She noted that the veteran's age at time of
exposure was 21 years and that radiation risk was generally higher
in younger people. Regarding the time-lapse between exposure and
onset of the disease, noted to be nine years, the Officer stated
that the minimum latency period for most solid tumors following
radiation is considered to be between 5 -10 years. Finally, with
regard to the extent to which exposure to radiation, or other
carcinogens, outside of service may have contributed to development
of the disease, the Officer noted that veteran reported no
exposures before or after service and that the record was
inconsistent with respect to whether the veteran smoked (the Board
points out the in a April 1993 statement, the veteran indicated
that he had never

8 - 

smoked tobacco; however, according to medical records dated in July
and October 1992, the veteran smoked and been smoking since the age
of nine years) but pointed out that smoking has never been
associated with primary nervous system cancers. She concluded her
opinion by stating that "it is unlikely that the veteran's
neurilemmoma can be attributed to exposure to ionizing radiation in
service."

As a result of this opinion, the Director of Compensation and
Pension issued his opinion in February 1999 that there was no
reasonable possibility that the veteran's spinal cord tumor
diagnosed in could be attributed to exposure to ionizing radiation
in service.

The Board notes that of record is a September 1997 letter from
Jeffery K. Edwards, M.D. wherein he notes that after reviewing the
January 1968 medical records, it was his opinion that the
neurilemmoma was indeed a tumor and could possibly be related to
the veteran's exposure to radiation. The Board notes that Dr.
Edwards had previously wrote a letter to the RO and asked if
neurilemmoma was "one of the currently associated malignancies that
have been associated with radiation exposure..." (see his letter
dated in December 1996). The RO responded in January 1997 by simply
providing the list of the "radiogenic diseases" listed under 38
C.F.R. 3.311(b)(2).

During an April 1994 hearing before a member of the Board at the
RO, the veteran testified that exposure to radiation in service
caused his neurilemmoma of the spinal cord. The veteran has also
submitted articles discussing the effects exposure to radiation has
on the nervous system and the human body in general, and about
another veteran's service-connected leukemia which was considered
secondary to radiation exposure.

The Board finds that the preponderance of the evidence is against
the veteran's claim for entitlement to service connection for
neurilemmoma of the spinal cord in postoperative status, due to
radiation exposure. The Board has taken into account the
credibility of the veteran's various statements and the "opinion"
rendered by Dr. Edwards, but is of the opinion that the letter from
the Defense Special Weapons

- 9 -

Agency and the opinions of the Director of Compensation and Pension
Service and the Chief of Public Health and Environmental Hazards
Officer are highly persuasive in this case. This is because these
opinions are based on objective evidence (e.g. dose assessments)
and their medical expertise in this area. On the other hand, the
opinion offered by Dr. Edward's to the effect that it is possible
that the veteran's neurilemmoma of the spinal cord was due to
radiation exposure is speculative at best, and otherwise appears to
be based on the sole fact that a neurilemmoma of the spinal cord is
among those diseases considered to be a radiogenic disease, and
without a review of such things as the veteran's actual exposure to
radiation in service. With respect to the veteran's opinion that
his neurilemmoma was caused by his exposure to radiation in
service, the Board points out that such a statement is not
competent. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Further, the articles submitted by the veteran are of little
probative value as they are not specifically related to the veteran
or the specific facts of his case.

Further, the Board notes that the evidence does not otherwise
demonstrate that the veteran's neurilemmoma of the spinal cord was
incurred in or aggravated by, or was otherwise related to, his
active duty service. 38 C.F.R. 3.303 (1998).

In light of the above, the Board finds that the veteran's
neurilemmoma of the spinal cord was not incurred as a result of
exposure to radiation while in service or in service in general.
The Board points out that when, after consideration of all evidence
and material of record, there is an approximate balance of positive
and negative evidence regarding the merits of an issue material to
the determination of the matter, the benefit of the doubt in
resolving such matter shall be given to the claimant. 38 U.S.C.A.
5107(b) (1991); 38 C.F.R. 3.102 (1995). However, the preponderance
of the evidence is against the veteran's claim for entitlement to
service connection for neurilemmoma of the spinal cord in
postoperative status, due to radiation exposure. Therefore, the
resolution of doubt is not necessary, and the claim is denied.

- 10 -

II. Entitlement to service connection for burn residuals, claimed
as secondary to the neurilemmoma of the spinal cord

The veteran and his representative also contend that service
connection is warranted for burn residuals, claimed as secondary to
the neurilemmoma of the spinal cord. Specifically, they contend
that irradiation therapy received for the neurilemmoma in 1968
caused the skin on his back to burn and resulted in his current
skin disorder. This disorder was been characterized by a VA
dermatologist in July 1996 as hyperpigmentation, thickening, and
irregularity of the skin about the thoracic and lumbosacral spine
area; excoriation over the low left lateral lumbar paraspinal area
and upper medial left buttocks; and deficit of subcutaneous tissue
in some thoracic and lumbar paraspinal areas. The VA examiner was
also of the opinion that this disorder was related to the treatment
received in 1968.

However, in this decision, the Board has denied the veteran's claim
for entitlement to service connection for neurilemmoma of the
spinal cord in postoperative status, due to radiation exposure.

The Board finds that under the law, the veteran lacks grounds to
establish entitlement to service connection for left knee
disability secondary to right knee disability. Sabonis v. Brown, 6
Vet.App. 426 (1994). In Sabonis, the Court held that in cases in
which the law and not the evidence is dispositive, a claim for
entitlement to VA benefits should be denied or the appeal to the
Board terminated because of the absence of legal merit or the lack
of entitlement under the law. Insofar as service connection is not
in effect for the disability claimed by the veteran to have
proximally caused burn residuals (i.e. the neurilemmoma of the
spinal cord), service connection on a secondary basis is not
applicable under the law. As there is no legal entitlement, the
claim of entitlement to service connection for burn residuals is
without legal merit. Sabonis.

- 11 - 

ORDER

Service connection for neurilemmoma of the spinal cord in
postoperative status, due to radiation exposure is denied

Evidence of a legally meritorious claim not having been submitted,
the appeal for entitlement to service connection for burn residuals
as secondary to the neurilemmoma of the spinal cord, is denied.

E.M. KRENZER 
Member, Board of Veterans' Appeals

